December 4, 2013 Dreyfus/STANDISH Intermediate Tax Exempt Bond Fund Supplement to Summary Prospectus and Statutory Prospectus dated July 1, 2013 IMPORTANT NOTICE REGARDING PROPOSED CHANGE IN INVESTMENT POLICY The fund's board has approved, subject to shareholder approval, changes to the fund's investment objective and investment strategy, effective on or about February 21, 2014 (the Effective Date). These proposed changes are reflected in the revised disclosure below. As of the Effective Date and subject to shareholder approval, the fund will change its policies of normally investing at least 80% of its net assets in municipal bonds that provide income exempt from federal personal income tax and at least 65% of its net assets in municipal bonds that are general obligation bonds or revenue bonds. As proposed, the fund would invest in a variety of fixed-income securities, normally investing at least 80% of its net assets in bonds (or other instruments with similar economic characteristics) and at least 65% of its net assets in municipal bonds. The fund would have the ability to invest up to 35% of its net assets in taxable bonds. The fund also would have the ability to invest, to a limited extent, in bonds rated below investment grade, or their unrated equivalent, and in foreign bonds, including emerging market bonds. To be consistent with the fund's proposed investment strategy changes, the fund's investment objective would be to seek high after-tax total return. The fund would maintain an effective portfolio duration of seven years or less. The fund's benchmark index would not be changed. The fund also would change, subject to shareholder approval, from a "diversified" fund to a "non-diversified" fund, which means that the proportion of the fund's assets that may be invested in the securities of a single issuer is not limited by the Investment Company Act of 1940, as amended (the 1940 Act). The fund's board also has approved, in connection with changing the fund's investment strategy, changing the fund's name to "Dreyfus Tax Sensitive Total Return Bond Fund", and replacing one of the fund's current portfolio managers with two new portfolio managers. In addition, the fund's board has approved, subject to shareholder approval, Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation (Dreyfus), the fund's investment adviser, to serve as the fund's sub-adviser. If approved by shareholders, the fund's portfolio managers who are dual employees of Dreyfus and Standish and who currently serve as portfolio managers of the fund in their capacity as employees of Dreyfus, and the new portfolio managers, would manage the fund in the future as employees of Standish as the fund's sub-adviser. Dreyfus, and not the fund, will compensate Standish out of the fee Dreyfus receives from the fund. There will be no increase in the advisory fee paid by the fund to Dreyfus as a consequence of the engagement of Standish. It is currently contemplated that shareholders of the fund as of December 6, 2013 (the Record Date) will be asked to vote at a special meeting of shareholders, to be held on or about February 13, 2014, on certain matters in connection with the implementation of proposed changes to the fund's investment objective and investment strategy, the engagement by Dreyfus of Standish as a sub-adviser to manage the fund's assets, and the implementation of a "manager of managers" arrangement to enable Dreyfus to hire and replace sub-advisers in the future that are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined in the 1940 Act) of Dreyfus' ultimate parent company, which is The Bank of New York Mellon Corporation (BNY Mellon), without shareholder approval. A proxy statement with respect to the proposals will be mailed prior to the meeting to fund shareholders as of the Record Date. If approved by fund shareholders, Dreyfus will seek to implement the changes to the fund's investment strategy in an orderly manner, taking into consideration such factors as market conditions, portfolio transaction costs and the potential tax implications to fund shareholders, Standish would be engaged by Dreyfus to serve as sub-adviser for the fund and the fund would implement a "manager of managers" arrangement on or about the Effective Date, as described below. ***** If approved by shareholders, as of the Effective Date, the fund will seek high after-tax total return. To pursue its goal, the fund normally will invest at least 80% of its net assets, plus any borrowings for investment purposes, in bonds (or other instruments with similar economic characteristics). The fund's objective and the policy with respect to the investment of 80% of its assets may be changed by the fund's board, upon 60 days' prior notice to shareholders. The fund normally will invest at least 65% of its net assets in municipal bonds that provide income exempt from federal personal income tax. The fund may invest up to 35% of its net assets in taxable bonds and may invest, without limitation, in municipal bonds the income from which is subject to the federal alternative minimum tax. The fund also may invest in money market instruments and other short-term debt instruments. The fund's bond investments would include, but not be limited to, the following: · municipal bonds · bonds issued or guaranteed by the
